Citation Nr: 0936771	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
March 1966, including service in the Republic of Vietnam, and 
his decorations include the Armed Forces Expeditionary Medal 
(Vietnam) and the Navy Unit Commendation Ribbon.  He died in 
March 2005.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, in pertinent part, denied claims for 
service connection for the cause of the Veteran's death.  In 
April 2008, the Board remanded that claim for additional 
development.

In August 2009, the appellant submitted an additional lay 
statement directly to the Board.  The Board recognizes that 
this newly submitted evidence was not accompanied by a waiver 
of RO consideration.  Nevertheless, the Board finds that, 
because the lay statement is cumulative of evidence already 
in the claims file, that additional submission does not 
constitute additional pertinent evidence.  Therefore, an 
additional remand to the RO is unnecessary.  38 C.F.R. 
§ 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran served in Republic of Vietnam during the 
Vietnam era and was exposed to herbicides, including Agent 
Orange.

2.  During his lifetime, the Veteran was not shown to have 
lung cancer or any other disease determined by VA to be 
associated with presumed exposure to Agent Orange in 
connection with service in Vietnam during the Vietnam era.

3.  The preponderance of the evidence establishes that the 
Veteran died of metastatic carcinoma of the esophagus, which 
first manifested in 2003, many years after service, and is 
not related to any disease or injury in service, including 
exposure to herbicides.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

In this case, the RO sent to the appellant a VCAA notice 
letter in December 2006 that addressed the notice elements 
noted by the United States Court of Appeals for Veterans 
Claims in Pelegrini II.  Further, because service connection 
was not in effect for any disability, any failure to notify 
the appellant of this situation was harmless error.  In 
addition, given the denial of the claim for service 
connection for the cause of the Veteran's death, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess. 

The Board acknowledges that the December 2006 VCAA notice 
letter did not meet the requirements of Hupp and was not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

The RO sent the Veteran a letter in March 2009 that fully 
complied with the above requirements enumerated in Hupp.  The 
Board acknowledges that this notice was provided to the 
Veteran after the initial unfavorable RO decision.  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the United States Court of Appeals for 
Veterans Claims (Court) have clarified that the VA can 
provide additional necessary notice subsequent to the initial 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Here, after the March 2009 notice letter was 
provided to the Veteran, the claim for service connection for 
cause of death was readjudicated in an August 2009 
supplemental statement of the case.  It therefore follows 
that the appellant was not prejudiced.  

The Board further finds that the initial notice error did not 
affect the essential fairness of the adjudication because the 
appellant was clearly aware of the evidence and information 
required to substantiate her claim for service connection for 
the Veteran's cause of death and specifically argued that 
Veteran's in-service exposure to herbicides in Vietnam 
contributed to the onset of his fatal cancer.  Thus, she has 
demonstrated actual knowledge and therefore proceeding with 
the appeals presently does not prejudice her.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby). 

For the foregoing reasons, the Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of her claim for service 
connection for the Veteran's cause of death with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and satisfied the 
duty prior to the final adjudication in the August 2009 
supplemental statement of the case.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the Veteran's service 
treatment records as well as pertinent post-service treatment 
records.  In this regard, the Board notes that, pursuant to 
the April 2008 remand, VA sent notice to the appellant in 
March 2009 requesting that she submit competent medical 
evidence in support of her cause of death claim.  The 
appellant provided a statement indicating that the Veteran 
had been receiving treatment at a VA medical center at the 
time of his death.  The relevant VA treatment records were 
obtained.  Thus, no further development is warranted.

The Board recognizes that the appellant has not been provided 
with a VA medical opinion in connection with her claim.  
However, the Veteran was afforded a November 2003 VA medical 
examination that, while conducted prior to his death and thus 
not undertaken to directly address the appellant's claim for 
service connection for cause of death, yielded clinical 
evidence that was relevant in deciding that claim.  Moreover, 
as discussed in further detail below, there is no competent 
medical evidence, only lay statements, which identify any 
association between events during service and the Veteran's 
cause of death.  Contentions by the appellant or additional 
lay persons are an insufficient basis for a medical opinion 
to be obtained because lung cancer is not the type of problem 
that is capable of lay observation and instead requires 
medical training.  See 38 C.F.R. § 3.159(a)(1) (2008).  Thus, 
under the circumstances, there is no basis for obtaining a VA 
opinion for the appellant's claim for service connection for 
the Veteran's cause of death on appeal.  

Furthermore, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claim for service connection for the 
Veteran's cause of death.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the appellant in the development of that claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection for the Veteran's Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service connection may 
be granted on a presumptive basis for certain chronic 
diseases, including malignant tumors, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

A Veteran may be entitled to a presumption of service 
connection if he or she is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  See 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.   Specifically, a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116.

The Veteran's period of active duty from September 1961 to 
March 1966 included service in Vietnam from June 1964 to 
September 1964 and from October 1964 to November 1964.  Thus, 
the Veteran will be afforded the presumption of exposure to 
herbicides during his service in Vietnam.  Lung cancer, which 
the appellant now alleges was a contributory cause of the 
Veteran's death, is one of the specified diseases associated 
with exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  However, even assuming that the 
Veteran's fatal disease is not subject to the presumption, 
the appellant is not precluded from establishing service 
connection for the Veteran's cause of death on a direct 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the Veteran was not service 
connected for any disability during his lifetime.  He died on 
March [redacted], 2005.  His March 2005 death certificate listed 
metastatic carcinoma of the esophagus as the immediate cause 
of death.  No other conditions were identified as significant 
in contributing to his death and no autopsy was performed.

Parenthetically, the Board observes that carcinoma of the 
esophagus is not a disability for which presumptive service 
connection due to exposure to Agent Orange may be granted.  
38 C.F.R. § 3.309(a).  Indeed, in June 2007, the Secretary 
specifically determined that gastrointestinal cancers, 
including esophageal cancer, are not related to herbicide 
exposure.  In particular, the Secretary found that '[t]aking 
account of the available evidence and NAS' analysis, ... the 
credible evidence against an association between herbicide 
exposure and gastrointestinal tract tumors outweighs the 
credible evidence for such an association, and he has 
determined that a positive association does not exist.' 72 
Fed. Reg. 32,395 (June 12, 2007).  As such, the Veteran's 
fatal esophageal cancer is not subject to the presumption for 
diseases associated with herbicide exposure.

The appellant does not dispute that the Veteran died of 
esophageal cancer.  Nevertheless, she asserts that the 
Veteran also had malignancies in his lungs at the time of his 
death and that service connection is therefore warranted on a 
presumptive basis based on his in-service exposure to 
herbicides.  

The Board notes that the Veteran's service treatment records 
are negative for complaints or findings of any cancer-related 
illness, and the appellant does not contend otherwise.  Thus, 
although the Board has reviewed the lay and medical evidence 
in detail, because it is clear that, at the time of death, 
the Veteran was diagnosed as having metastatic carcinoma of 
the esophagus, the Board will focus its discussion on whether 
the Veteran also had lung cancer as well as whether his 
metastatic carcinoma of the esophagus is otherwise related to 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran's VA medical records reveal that in May 2003 he 
sought treatment for a large neck mass.  A biopsy yielded a 
diagnosis of squamous cell carcinoma with associated 
ulcerated lesion of the esophagus.  The Veteran thereafter 
began a chemotherapy-based regimen to treat that disease.  VA 
treatment records from this time period indicate that the 
Veteran also had prior history of colon cancer for which he 
had undergone surgery (sigmoid resection with end-to-end 
anatomosis) in October 1997, followed by chemotherapy.  
However, the Veteran's colon cancer was noted to have 
resolved and was not related to his esophageal carcinoma. 

In July 2003, the Veteran underwent a computed axial 
tomography (CAT) scan that revealed a malignant nodule in the 
left upper lobe of his lung, which was found to be consistent 
with metastatic esophageal cancer.  He was subsequently 
diagnosed with pancreatic/parapancreatic cancerous lesions 
that were also assessed as metastases of the primary 
esophageal carcinoma.  

In a transcribed statement dated in September 2003, the 
Veteran informed VA that while he currently had a malignant 
"spot" on his lung, he did not have a diagnosis of lung 
cancer.  Nevertheless, he filed a claim for service 
connection for lung cancer and was subsequently afforded a 
November 2003 VA examination in which he reported of a 
history of service in Vietnam with possible exposure to Agent 
Orange.  Physical examination showed that his lungs were 
clear to auscultation and percussion.  Based on a review of 
the Veteran's medical records, the VA examiner acknowledged 
that the Veteran had a malignant lung nodule.  Significantly, 
however, that examiner expressly determined that this lung 
nodule was "metastatic from the esophageal carcinoma and 
[was] not a primary lesion."

The record thereafter reflects that in January 2004, the 
Veteran underwent another CAT scan of his chest and lungs, 
which indicated that the "left apical lung nodule" appeared 
unchanged in size.  He continued to receive chemotherapy and 
related treatment for his metastatic esophageal cancer.  In 
January 2005, he complained of shoulder pain and was 
subsequently afforded a CAT scan of the brain, which was 
negative for any metastases.  His lungs were found to be 
clear to auscultation.  However, a subsequent CAT scan 
revealed additional metastatic growth in the pancreatic 
region.  

In late February 2005, the Veteran was hospitalized for 
complaints of shortness of breath, hyperventilation, chest 
pains, and nausea.  He subsequently developed hypotension and 
efforts were taken to stabilize his blood pressure.  
Additionally, the Veteran underwent chest X-rays, which 
revealed several small peripheral perfusion defects in the 
lungs.  Over the next few days, the Veteran's health declined 
and it was determined that he was no longer willing or able 
to withstand chemotherapy or other invasive procedures to 
treat his disease.  He was placed on a waitlist for home 
hospice care, but regrettably passed away prior to discharge 
from the hospital.

After a careful review of the lay and medical evidence, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for 
cause of death.  Central to this determination is the Board's 
finding that the Veteran died of complications from 
metastatic carcinoma of the esophagus and that he did not 
have primary lung cancer.

As noted above, the appellant asserts that service connection 
is warranted because the Veteran's death was caused by lung 
cancer, for which presumption service connection due to Agent 
Orange exposure is available.  In advancing this theory, the 
appellant implicitly contends that any malignancy detected in 
the Veteran's lungs did not metastasize from his primary 
esophageal carcinoma but rather existed independently of that 
disease.  In this regard, however, the Board points out that 
the only competent evidence of record uniformly attributes 
the metastases found in the Veteran's lungs, as well as in 
his pancreas, to the primary site of the esophageal 
carcinoma.  Indeed, this etiological relationship was 
expressly addressed in the November 2003 VA examination, 
which the Veteran was afforded pursuant to his claim for 
service connection for lung cancer.  As previously noted, the 
November 2003 VA examiner determined that the Veteran's 
malignant left upper lobe nodules were metastases from the 
primary site of the esophageal carcinoma.  The Board finds 
that the November 2003 VA examiner's opinion is both 
probative and persuasive.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993) (the credibility and weight to be attached to 
such opinions are within the province of the Board as 
adjudicators).  In this regard, the Board observes that the 
November 2003 opinion was based on the examiner's thorough 
and detailed examination of Veteran and his electronic 
medical records.  See Prejean v. West, 13 Vet. App. 444 
(2000).  Additionally, that opinion is consistent with the 
other clinical evidence, and there are no other contrary 
competent medical opinions of record.  

For the foregoing reasons, the Board finds that, while the 
Veteran's metastatic esophageal carcinoma had metastasized to 
the lungs at the time of his death, service connection on a 
presumptive Agent Orange basis is not warranted because that 
presumption is only available for primary site cancers.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a cancer metastasizing from another primary 
site does not warrant invoking the presumption of service 
connection due to Agent Orange exposure.  See Darby v. Brown, 
10 Vet. App. 243 (1997).  Moreover, presumptive service 
connection due to Agent Orange exposure has been made 
expressly subject to the provisions of 38 U.S.C.A. § 1113.  
See 38 U.S.C.A. § 1116(a)(1).  Section 1113(a) provides that 
the presumption contained in section 1116 is not applicable 
where there is evidence to establish that a disease that is a 
recognized cause of a disease within the purview of section 
1116 has been suffered between the date of separation from 
service and the onset of any such disease.  In a precedent 
opinion interpreting the effect of section 1113 on claims for 
presumptive service connection on an Agent Orange basis, VA's 
General Counsel has held that presumptive service connection 
may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure. VAOPGCPREC 18-97, 62 Fed. 
Reg. 37954 (1997).  Precedent opinions of the General Counsel 
are binding on the Board.  See 38 U.S.C.A. § 7104(c).  
Accordingly, the Board finds that service connection for the 
Veteran's cause of death is not warranted on a presumptive 
basis.

Nor is service connection warranted on a secondary or direct 
basis.  As noted above, the Veteran was not service connected 
for any disabilities at the time of his death.  Additionally, 
the Board observes that the appellant does not contend, and 
the competent evidence of record does not show, that the 
Veteran had a cancer of any kind to a compensable degree 
during service or within one year of his discharge.  Indeed, 
the earliest evidence that the Veteran had any form of cancer 
was in October 1997, more than 31 years after his discharge 
from active duty, when he was diagnosed with colon cancer.  
Moreover, as noted above, the Veteran's esophageal carcinoma 
- the only cancer to which his death has been attributed - 
did not manifest until March 2003, approximately 37 years 
after he left service.  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the appellant's 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In light of the foregoing, the Board must deny this claim 
because the preponderance of the competent medical evidence 
is against a finding that the Veteran's fatal metastatic 
esophageal carcinoma was related to service or to any 
incident of service origin.  Although the Board does not 
question the sincerity of the appellant's belief that the 
Veteran died of lung cancer caused by Agent Orange exposure, 
the Board notes that, as a lay person, she is not competent 
to establish a medical diagnosis or show a medical etiology 
merely by her own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the appellant is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence is against a showing that the Veteran had a 
primary diagnosis lung cancer or that his esophageal 
carcinoma was otherwise related to service, to include his 
exposure to herbicides in Vietnam, there is no basis upon 
which to establish service connection for the Veteran's cause 
of death.

In sum, there is no competent medical evidence that relates 
the Veteran's cause of death to his service.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In closing, the Board notes that in reaching this 
determination, it is sympathetic to the appellant's claims 
and does not wish in any way to diminish the Veteran's 
valorous and decorated Vietnam service.  However, the Board 
is precluded from granting the claims on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104(c) (West 2008). 


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


